Citation Nr: 1806411	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  13-22 243A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel









INTRODUCTION

The Veteran served on active duty from August 1963 to January 1986.  The Veteran died in February 2010, and the appellant is his adult son.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 decision from the Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran died on February [redacted], 2010.  The appellant does not meet the statutory definition of a child as defined in 38 U.S.C. § 101(4)(A) (2012).

2.  The appellant has not provided evidence of expenses paid by him for the Veteran's last sickness or funeral.


CONCLUSION OF LAW

The criteria for entitlement to accrued benefits, to include as the surviving child of a veteran or as reimbursement for the decedent's final expenses, are not met.  38 U.S.C.§§ 101(4)(A), 5121 (2012); 38 C.F.R. §§ 3.57, 3.1000, 3.1003 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon the death of a veteran, accrued benefits are paid to the first living person in a list as follows: the veteran's spouse, the veteran's children (in equal shares), or the veteran's dependent parents (in equal shares) or surviving parent.  38 U.S.C. 
§ 5121(a)(2); 38 C.F.R. § 3.1000(a)(1).

The term "child" is defined, for purposes of veterans' benefits, as an unmarried person who is under the age of 18 years; or who, before reaching the age of 18 years, became permanently incapable of self-support; or who, after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C. § 101(4)(A); 38 C.F.R. § 3.57.

In order to be eligible for accrued benefits, therefore, the claimant must qualify as a member of one of the statutorily enumerated categories of recipients.  See Burris v. Principi, 15 Vet. App. 348, 352-53 (2001) (concluding that a 70-year-old appellant was ineligible for accrued benefits because he did not satisfy statutory definition of "child" in 38 U.S.C. § 101(4)(A), which excludes anyone over age 23 unless they were "permanently incapable of self-support" before attaining age 18).  "In all other cases, only so much of the accrued benefits may be paid as may be necessary to reimburse the person who bore the expense of last sickness and burial."  38 U.S.C. § 5121(a)(5).

In this case, the appellant has not met the threshold requirement of establishing standing to receive accrued benefits.  Initially, the appellant's September 2010 application for accrued benefits states that he was born in May 1968.  Accordingly, he is not a surviving child of the decedent who was under the age of 23 at the time of the Veteran's death in February 2010.  Likewise, the appellant has provided no evidence, nor has he argued that he became permanently incapable of self-support before the age of 18.  Also, the evidence of record shows a surviving spouse. Thus, the requirements of 38 C.F.R. § 3.57(a) are not established in this case.  The appellant does not meet the requirements of a "child" of the Veteran, or of any other category of qualifying relative, which would entitle him to the decedent's accrued benefits.  See Burris, supra. 

Nor does the record show that the appellant is entitled to accrued benefits as reimbursement as the person who bore the expense of last sickness and burial of the Veteran.  38 U.S.C. § 5121(a)(6); 38 C.F.R. § 3.1000(a)(5); see e.g., Wilkes v. Principi, 16 Vet. App. 237 (2002) (specifically noting that all expenses of the last sickness and burial had been paid in advance by the Veteran); see Burris, supra, (noting that claim for accrued benefits was limited to the amount of accrued benefits in excess of the amount already paid for burial expenses).

In this case, the appellant submitted the claim for accrued benefits, but he has not provided any evidence that he paid for the cost of the decedent's last illness, funeral, or burial in any part.  The Board notes that the sister of the Veteran-decedent submitted a September 2010 application for burial benefits.  She claimed that she paid the final expenses for the Veteran, which was verified by the Metro Embalming and Crematory, Inc.  The Veteran's sister was thereafter reimbursed in full for the Veteran's funeral expenses.  Indeed, the appellant does not dispute this as he noted on his September 2010 application for accrued benefits that the Veteran's sister paid for the expenses of last sickness and burial, and also noted that the Veteran left no other debts.  Thus, payment cannot be made to the appellant because he has not shown that he bore the burden of the decedent's final expenses. 

In sum, the appellant has not established standing to receive any accrued benefits due the Veteran at the time of his death, either as a "child" of the decedent, as he does not meet the age requirements, or as reimbursement for expenses related to the Veteran's last illness, funeral, or burial, as he has not shown that carried the burden of paying for those expenses.  Thus, the appeal must be denied.






ORDER

Entitlement to accrued benefits is denied.



____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


